Exhibit 99.1 News Release Republic First Bancorp, Inc. April 29, 2011 REPUBLIC FIRST BANCORP, INC. REPORTS FINANCIAL RESULTS FOR FIRST QUARTER 2011 Philadelphia, PA, April 29, 2011 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended March 31, 2011. During the first quarter of 2011, the Company recorded a net loss of $2.5 million, or $0.10 per share, compared to a net loss of $3.9 million, or $0.37 per share, for the first quarter of 2010. “The first quarter loss was driven by provisions and write-downs related to non-performing assets necessary as a result of updated appraisals and financial data obtained during the period,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “Non-performing assets have trended lower for a third consecutive quarter. While we are pleased by the reduction in non-performing assets, we remain committed to executing our diligent credit review procedures and pursuing appropriate resolutions to all problem assets as quickly as possible.” “Over the past two years we have transformed Republic into a new bank with a new brand, new management team, renovated store locations and a retail model focused on fanatical customer service,” said Madonna.“During this time we have strengthened our capital position and brought stabilization to the balance sheet in an incredibly challenging economic environment. Unfortunately our earnings continue to be negatively impacted by some of the remaining asset quality issues originated under the old bank model. We firmly believe that our current strategy, along with our overall financial strength, will carry us through any challenges that may lie ahead and also puts us in a position to expand and take advantage of future opportunities.” Highlights for the Three Months Ended March 31, 2011 Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 14.28% and a Tier I Leverage Ratio of 11.25% at March 31, 2011 Ø Tangible book value per share as of March 31, 2011 was $3.33 Ø Completed the successful launch of an experienced SBA Lending team Ø Increased the allowance for loan losses to $14.5 million, or 2.27% of total loans, as of March 31, 2011 Ø Increased outstanding loan balances on a linked quarter basis by $16.6 million to $637.0 million at March 31, 2011, compared to $620.4 million at December 31, 2010 Ø Reduced non-performing asset balances for a third consecutive quarter after reaching a peak during the second quarter of 2010 Ø The net interest margin improved to 3.82% for the three months ended March 31, 2011 compared to 3.38% for the three months ended March 31, 2010 Income Statement The Company reported a net loss of $2.5 million or $0.10 per share, for the three months ended March 31, 2011, compared to a net loss of $3.9 million, or $0.37 per share, for the three months ended March 31, 2010. Net interest income remained at $7.4 million during the quarter ended March 31, 2011, compared to $7.4 million for the quarter ended March 31, 2010.The Company continues to lower its cost of funds as evidenced by a decrease of 38 basis points to 1.00% for the three months ended March 31, 2011, compared to 1.38% for the three months ended March 31, 2010. The net interest margin improved to 3.82% for the quarter ended March 31, 2011 compared to 3.38% for the quarter ended March 31, 2010. Non-interest income increased to $1.1 million for the three months ended March 31, 2011 compared to $0.5 million for the three months ended March 31, 2010, as the Company began to recognize gains on the sale of SBA loans during the first quarter 2011. Earnings for the quarter were negatively impacted by costs associated asset quality issues that remain from the old bank model. Every impaired loan currently carried by the Company was originated prior to December 31, 2007. During the first quarter of 2011 provisions and charge-offs for these impaired loans and costs associated with the workout of problem assets amounted to $5.0 million.Excluding these extraordinary costs, the Company would have recorded net income of approximately $0.7 million, or $0.03 per share for the three months ended March 31, 2011. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description March 31, March 31, % Change December 31, % Change Total assets $ $ (9
